UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1566



ALPHONZO TAYLOR, SR.,

                                              Plaintiff - Appellant,

          versus


GENE JOHNSON; WILLIAM ROGERS; MARILYN HILL;
TAMMY ESTEP; DEPARTMENT OF CORRECTIONS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:05-cv-00887-JRS)


Submitted: August 31, 2006                 Decided: September 5, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alphonzo Taylor, Sr., Appellant Pro Se. Guy Winston Horsley, Jr.,
Assistant Attorney General, Gregory Clayton Fleming, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Alphonzo Taylor, Sr., appeals the district court’s order

dismissing his complaint.        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Taylor v. Johnson, No. 3:05-cv-00887-JRS (E.D.

Va. Apr. 21, 2006).          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -